
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.8

Long-Term Executive Incentive Plan—Performance Goals and Target Awards
for the 2006-2008 Cycle


        The registrant maintains a shareholder-approved Long-Term Executive
Incentive Compensation Plan to provide certain executives, including the
executive officers, the opportunity to receive a cash award based on the
achievement of performance objectives over a three-year cycle. The Compensation
and Succession Committee of the Board of Directors establishes performance goals
for each cycle and sets threshold, target and maximum levels of performance.
Awards are calculated on an executive's annual salary as of the beginning of the
cycle. The amount of each executive's payout is dependent on the achievement of
the performance goals. The Committee has the authority to adjust the amount of
awards payable under the Plan, but has no authority to increase the amount of an
award otherwise payable to a "covered employee" as defined in Section 162(m)(3)
of the Internal Revenue Code. Payments are made in March of the year following
the end of the respective cycle, after the Committee has certified in writing
the degree of attainment of the cycle's performance goals.

        On February 21, 2006 the Committee approved performance goals and target
awards for the 2006-2008 three-year performance cycle. Fifty percent of the
performance measure for the 2006-2008 cycle is based on the three-year average
net income return on equity, with equity adjusted to exclude unrealized net
capital gains and losses, as compared to a peer group of companies representing
both the property/casualty and financial services industries over the same
three-year period. No payment based on this return on equity measure is made
unless that return exceeds the average rate on three-year Treasury Notes over
the three-year cycle, plus 200 basis points. Twenty-five percent of the
performance measure for the cycle is based on Allstate Protection's cumulative
three-year policies in force ("PIF") growth, which is the sum of the annual PIF
growth for each of the three years, excluding property insurance. Growth in
property insurance is excluded from this measure as management is evaluating the
implications of reducing the Registrant's exposure to catastrophe losses. The
remaining twenty-five percent is based on the three year-average Allstate
Financial operating income return on equity, with equity adjusted to exclude
unrealized net capital gains and losses. Award opportunities range from 0% to
300% of an executive officer's target award, depending on the level of
performance achieved for the cycle. An executive officer's target award
generally ranges from 55% to 155% of salary.

--------------------------------------------------------------------------------





QuickLinks


Long-Term Executive Incentive Plan—Performance Goals and Target Awards for the
2006-2008 Cycle
